Citation Nr: 1813408	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-37 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected disability of nasal trauma with residual narrowing of the right nare.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

The Veteran had active duty military service from December 1985 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for sleep apnea.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2017.  A copy of the transcript has been reviewed and associated with the claims file.  


FINDING OF FACT

The Veteran's obstructive sleep apnea is proximately due to or the result of his service connected nasal trauma incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, to include as secondary to service connected disability of nasal trauma with residual narrowing of the right nare, have been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for obstructive sleep apnea has been granted in full, as discussed below.  As such, the Board finds that any error related to VA's duty to notify and assist is moot.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App 439, 449 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

The Veteran asserts that service connected is warranted for obstructive sleep apnea as secondary to his nasal trauma incurred in service.  

The Veteran has been assessed with obstructive sleep apnea.  See 02/10/2012, 
VA Examination.  Thus, a present disability has been established by the evidence.  

Furthermore, the Veteran and his mother submitted statements indicating that he was attacked while he was in service and sustained trauma to his nose.  The Veteran's service treatment records corroborate that the Veteran sustained nasal trauma in service.  Specifically, in January 1988 the Veteran received treatment after complaints of a broken nose, the inability to breathe out of his right nostril, and pain.  Physical examination revealed edema to the upper right side of the nose.  The right nostril appeared swollen and occluded.  X-rays were negative for a fracture.  As such, an in-service incurrence has been shown.  

The remaining question is whether the Veteran's obstructive sleep apnea is related to his service connected nasal trauma.  

The Veteran was afforded a VA examination in February 2012.  The examiner indicated that the Veteran did not have a history of a broken nose in the military but recognized that he did have documented nasal trauma.  The examiner ultimately concluded that the Veteran's diagnosis of obstructive sleep apnea was more likely related to his large neck circumference and Grade 3 posterior pharynx and less likely as not caused by the trauma to his nose in the military.  

The Veteran submitted a statement by his treating physician, A.C., M.D., dated in July 2014.  Dr. A.C. indicated that the Veteran first presented at his office in May 2012.  An endoscopy and CT scan revealed a deviated septum and he subsequently underwent sinus surgery.  The Veteran continued to have problems with his obstructive sleep apnea.  Dr. A.C. concluded that it was more likely than not that the trauma to his nose was the cause of his obstructive sleep apnea.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current obstructive sleep apnea is related to his service connected nasal trauma.  In this regard, there is ample evidence, both lay and medical, that the Veteran sustained nasal trauma in service and he was subsequently service connected for nasal trauma with residual narrowing of the right nare.  The Veteran's treating physician, Dr. A.C., ultimately concluded that his obstructive sleep apnea was related to the trauma to his nose.  Conversely, the VA examiner put more emphasis on the characterization of the nasal trauma in service, i.e., not a broken nose, rather than discussing why the Veteran's obstructive sleep apnea was not secondary to this nasal trauma.  

Based on the above evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence is in equipoise and the benefit of the doubt is given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for obstructive sleep apnea, to include as proximately due to his service connected nasal trauma disability, is warranted.  38 C.F.R. §§ 3.102, 3.310(a). 

ORDER

Service connection for obstructive sleep apnea is granted, on the basis that it is proximately due to his service-connected nasal trauma disability.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


